Citation Nr: 0715644	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine with limitation of motion, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The appellant had active military service from January 1947 
to July 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the appellant requested a videoconference 
hearing at the RO before the Board.  In view of the pending 
hearing request in this matter, the Board must remand the 
case to ensure that the appellant is afforded all due process 
of law.  Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the appellant for a 
videoconference hearing before the Board.  
The appellant and his representative 
should be notified of the date and time of 
the hearing.     

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.  






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




